Order entered July 26, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00448-CV

                CECILIA KONTOH AND MERCY QUACHIE, Appellants

                                              V.

  HELENA SAFO, INDIVIDUALLY AS SUCCESSOR TRUSTEE OF ADELLE SAFO,
            TEDDY SAFO, AND MYRA SAFO TRUSTS, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-07030

                                          ORDER
        Before the Court is appellants’ July 25, 2017 motion to extend time to file appellants’

brief. We GRANT appellants’ motion and ORDER the brief filed on or before September 13,

2017.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE